Citation Nr: 1501046	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for diplopia.

5.  Entitlement to service connection for a cavernous hemangioma.

6.  Entitlement to service connection for a liver disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to special monthly pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement in March 2009.  A statement of the case (SOC) was provided in March 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in March 2010.

In May 2010, the Veteran submitted a Travel Board hearing request.  In December 2010, correspondence from the Veteran's representative requested that this hearing request be withdrawn.  The Veteran has not submitted a subsequent request for a new Board hearing.  Accordingly, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to special monthly pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not incur or aggravate his COPD during active service.

2.  The Veteran did not incur or aggravate his peripheral neuropathy during active service or within one year after service separation.

3.  The Veteran has not been diagnosed with prostate cancer which could be attributable to active service. 

4.  The Veteran did not incur or aggravate his diplopia during active service.

5.  The Veteran did not incur or aggravate his cavernous hemangioma during active service or within one year after service separation.

6.  The Veteran does not have a currently diagnosed liver disability which could be attributed to active service.

7.  Service connection is not in effect for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for diplopia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for a cavernous hemangioma are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for a liver disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Additionally, in a claim for an increased evaluation, as in the case of the TDIU claim, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated April 2008, December 2008, and January 2009, that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), service personnel record, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file in March 2010.

The Board notes that, although the Veteran was not provided with a VA examination for his claimed conditions, such omission is not prejudicial to the Veteran's claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Here, as is discussed in more detail below, there is no medical evidence or credible lay evidence showing that the Veteran has been treated for complaints of or diagnosed with COPD, or any other respiratory problems, peripheral neuropathy, or any other sensory problems, prostate cancer, or any other prostate problems, diplopia, or any other eye sight problems, a cavernous hemangioma, or liver disability during military service, or, in the case of the peripheral neuropathy, prostate cancer, and cavernous hemangioma, within one year thereafter.  Further, in the case of the liver disability, there is not even evidence showing a current diagnosis for that condition.  The first and second elements are not present with regard to the liver disability and the second element is not present for the remaining conditions, thereby making any further inquiry into nexus or the sufficiency of competent medical evidence moot.  As such, the minimum threshold is not met in order to require an examination for any of these claimed conditions.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection also may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection may be granted for chronic disabilities, such as organic diseases of the nervous system and tumors, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  

The Veteran's current diagnoses of peripheral neuropathy, prostate cancer, and cavernous hemangioma are considered chronic conditions under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

Additionally, the law provides that, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307 , 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a Veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

COPD

A review of the Veteran's STRs was negative for any discussion of complaints or diagnoses of any respiratory problems.  No respiratory problems were noted on the Veteran's May 1970 exit examination.  This is despite the fact that the Veteran was shown to have been seen for complaints for other injuries and illness throughout his service, to include chondromalacia, a shoulder condition, and an adjustment disorder.

A review of the Veteran's post-service medical records reveals that he has been diagnosed with COPD since May 2008 and is followed for treatment at the VA Medical Center.  Additionally, in a May 2008 private treatment record, it was indicated that the Veteran suffered from a history of lung disease.  However, it did not indicate how far back such history went.  There is no discussion in the Veteran's private or VA outpatient treatment records regarding a relationship of any lung condition to military service.

The Veteran was provided with a VA examination in September 2008.  At this examination, it was noted that the Veteran had a history of COPD.  It was noted that the Veteran had been a smoker, but quit 6 years ago.  There was no discussion of any relationship of COPD or any other respiratory condition to military service.

Peripheral Neuropathy

The Veteran's service personnel records reveal that the Veteran served during the Vietnam War from May 1966 to June 1970.  During  that time, his DD 214 reflects that he served nearly 3 years in foreign/sea service in the Navy.  The Veteran's records show that he was assigned to the Helicopter and Anti-Submarine Squadron, serving in both the first and sixth units.  Unit histories that were obtained and associated with the claims file show that, during the 1960s, this squadron did in fact serve off the coast of Vietnam.  The unit was primarily engaged in search and rescue operations, in which it recovered pilots who had been shot down over the sea.  However, there were instances in which the unit did in fact enter the mainland of Vietnam.  For instance, in September 1967, the unit was engaged in a search and rescue operation off the northern coast of Vietnam in the Gulf of Tonkin.  The mission involved a land operation into North Vietnam.  Although it mentioned that crew members would accompany the helicopter pilots on missions, there was no discussion of aircraft mechanics.  Of note, the Veteran's military occupational specialty (MOS) was that of an aircraft mechanic.

The Veteran has alleged that his duties included servicing the helicopters and resupplying materials for such activities.  He stated that this included trips to bases on the mainland of Vietnam for supply runs that were usually short in duration and not documented.  He stated that he traveled via helicopter, boat, and jeep to get to the mainland and various locations therein.  To this effect, the Veteran has not alleged that he was on board a vessel that traversed any inland waterways of Vietnam.

A review of the Veteran's STRs was negative for any discussion of complaints or diagnoses of any neurological problems, to include peripheral neuropathy.  No neurological problems were noted on the Veteran's May 1970 exit examination.  This is despite the fact that the Veteran was shown to have been seen for complaints for other injuries and illness throughout his service, to include chondromalacia, a shoulder condition, and an adjustment disorder.

A review of the Veteran's post-service medical records reveals that he has been diagnosed with peripheral neuropathy and is followed for treatment at the VA Medical Center.  A September 2008 VA examination noted that the Veteran had normal touch, vibration, and temperature sensation.  However, monofilament testing was abnormal, revealing parasthesias at the distal fingertips as well as on the anterior thighs.  It was also noted that the Veteran had a history of a cerebrovascular accident with sensory symptoms.  However, the examiner did not discuss whether the paresthesisas were a result of that or a separate diagnosed condition.  There is no discussion in the Veteran's private or VA outpatient treatment records regarding a relationship of any neurologic condition, to include peripheral neuropathy  to military service.  There were no treatment records within one year post-service showing complaints or diagnoses of any neurological conditions, to include peripheral neuropathy.

Prostate Cancer

A review of the Veteran's STRs was negative for any discussion of complaints or diagnoses of any prostate conditions, to include any finding of elevated prostate specific antigen (PSA) or benign prostatic hypertrophy.  No prostate problems were noted on the Veteran's May 1970 exit examination.  This is despite the fact that the Veteran was shown to have been seen for complaints for other injuries and illness throughout his service, to include chondromalacia, a shoulder condition, and an adjustment disorder.  

A review of the Veteran's post-service medical records reveals that he has been diagnosed with elevated PSA and benign prostatic hypertrophy.  This was confirmed in the September 2008 VA examination.  In a December 2008 VA outpatient treatment record, it was noted that the Veteran did not have a diagnosis of prostate cancer, despite his elevated PSA levels.  There is no discussion in the Veteran's private or VA outpatient treatment records regarding a relationship of any prostate condition to military service.  There were no treatment records within one year post-service showing complaints or diagnoses of any prostate conditions, to include elevated PSA or benign prostatic hypertrophy.

Diplopia

A review of the Veteran's STRs was negative for any discussion of complaints or diagnoses of any eye conditions, to include diplopia.  No eye problems were noted on the Veteran's May 1970 exit examination and he was shown to have 20/20 vision bilaterally.  This is despite the fact that the Veteran was shown to have been seen for complaints for other injuries and illness throughout his service, to include chondromalacia, a shoulder condition, and an adjustment disorder.  

A review of the Veteran's post-service medical records reveals that he has been diagnosed with diplopia.  A private treatment record in January 2008 shows that the Veteran was diagnosed with diplopia.  At the Veteran's September 2008 VA examination, it was noted that the Veteran had recently received surgery involving his eyes for the treatment of his hemangioma and that he was wearing protective sunglasses at the examination.  It is presumed that, due to the proximity of the VA examination in time to the surgery, it was not feasible to provide an eye examination under those circumstances.   As such, the VA examiner merely noted that the Veteran had a diagnosis of diplopia and had been provided a visual acuity test prior to his surgery, the results of which showed a vision of 20/40 and 20/30 (no designation of side provided).   Treatment records  contained no discussion regarding a relationship of any prostate condition to military service.  There were no treatment records within one year post-service showing complaints or diagnoses of any eye conditions, to include diplopia.

Cavernous Hemangioma

A review of the Veteran's STRs was negative for any discussion of complaints or diagnoses of any tumor conditions, a hemangioma.  No tumor problems were noted on the Veteran's May 1970 exit examination.  This is despite the fact that the Veteran was shown to have been seen for complaints for other injuries and illness throughout his service, to include chondromalacia, a shoulder condition, and an adjustment disorder.  

A review of the Veteran's post-service medical records reveals that he has been diagnosed with a cavernous hemangioma.  At the Veteran's September 2008 VA examination, it was noted that the Veteran had recently received surgery involving his eyes for the treatment of his hemangioma and that he was wearing protective sunglasses at the examination.  Private treatment records from 2007 to 2008 showed that the Veteran was treated for headaches related to his hemangioma and recommended for neurosurgery, which he subsequently received.  Treatment records  contained no discussion regarding a relationship of any tumor condition to military service.  There were no treatment records within one year post-service showing complaints or diagnoses of any tumor conditions, to a hemangioma.

Liver Disability

A review of the Veteran's STRs was negative for any discussion of complaints or diagnoses of any liver disability.  No liver problems were noted on the Veteran's May 1970 exit examination.  This is despite the fact that the Veteran was shown to have been seen for complaints for other injuries and illness throughout his service, to include chondromalacia, a shoulder condition, and an adjustment disorder.  

A review of the Veteran's post-service medical records does not reveal that the Veteran has ever been diagnosed with any liver disorder.  Rather, private treatment records in March 2009 reflect that the Veteran was negative for hepatitis.  This included the only substantial discussion of any liver involvement.

Analysis

COPD

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for COPD.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of COPD.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no evidence that the Veteran complained of symptoms of this condition, or any other related respiratory disorder, or was diagnosed during military service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection.  Therefore, the issue of  whether there is a nexus between the Veteran's currently diagnosed COPD and military service never materialized.   See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for any respiratory disorders during service.  Rather, the Veteran's exit examination in May 1970 indicated no respiratory problems.  The Board finds that, in light of the fact that the Veteran, on several occasions, was seen by military medical treatment providers for a number of complaints, to include chondromalacia, a shoulder injury, and an adjustment disorder, it would be reasonable to presume that he would have sought treatment for this claimed condition as well.  Therefore, in the absence of such notations of treatment, it is reasonable to conclude that the Veteran did not suffer from any event, injury, or disease related to COPD.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Critically, following the Veteran's discharge from the service, the first medical evidence of any kind referring to COPD was in 2008.  Although, these records indicated that the Veteran's diagnosis may have been earlier, as it was listed in a March 2008 private treatment record that the Veteran had a history of respiratory conditions, there is no indication that such occurred during service or within one year of service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has COPD that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.

Peripheral Neuropathy

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of peripheral neuropathy.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 321.  There is no evidence that the Veteran complained of symptoms of this condition, or any other related neurological disorder, or was diagnosed during military service.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  As such, there is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection.  

The Veteran also alleges that he was exposed to Agent Orange via stepping foot on the mainland of Vietnam during the presumptive period and, therefore, if proven, the herbicide presumption in accordance with 38 C.F.R. §§ 3.307 and 3.309 is for application.  Thus, the inquiry first turns upon a verification of such service and presumption.

First, the Board notes that, as published in the Federal Register December 26, 2012, VA issued a notice that presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans is not supported by the currently available evidence to include a May 20, 2011, Institute of Medicine (IOM) of the National Academy of Sciences report titled, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with Veterans, ship deck logs, and other government documents, and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  See 77 Fed. Reg. 76170-76171, December 26, 2012).

Here, the Veteran's service personnel records reflect that he served aboard a number of naval vessels with duty off the coast of Vietnam.  However, a review of the unit histories for the Veteran's squadron did not reveal any discussion of entry of those vessels into the navigable waterways of Vietnam.  Rather, these histories reflect that the squadron deployed helicopters from the vessels on search and rescue missions, with such helicopters only entering the mainland of Vietnam on few occasions.  In this regard, it is noted that the Veteran has not alleged that the vessels upon which he served ever entered the navigable waterways of Vietnam.  Therefore, no further discussion of whether the Veteran was a "brown water Veteran" shall ensue.

The Veteran has alleged direct contact on the ground in Vietnam for supply runs.  In this regard, the Board finds that, while Veteran is competent to testify as to what he observed and experienced while serving in the Navy, he is not found to be credible.  See Jandreau, 492 F.3d at 1377.  First, the Board notes, as the Veteran has conceded, that there is no discussion of such resupply missions conducted by the Veteran in his service personnel records.  While this fact is not necessarily fatal to the Veteran's credibility determination, as these missions described by the Veteran were in short duration and appeared to be due to exigent circumstances, it does not help to corroborate his assertions.  Further, the ship logs for the Veteran's unit during his period of service extensively documented all operations, including search and rescue, medical evacuation, and resupply.  In such instances, it was noted where the given activities took place, including notations of search and rescue missions occurring on the mainland of Vietnam.  There are no such entries related to any resupply missions occurring on the mainland of Vietnam.  As such, it is reasonable to assume that, had the Veteran actually been tasked on a resupply mission to Vietnam, it would have been so noted in the logs.

The only credible evidence that reflects the Veteran's service during his deployment, via his service personnel records and the ship logs for his unit, does not support the assertion that the Veteran ever stepped foot on the mainland of Vietnam.  Therefore, the Board finds that the in-country Vietnam service requirement for the herbicide presumption is not met.  Accordingly, the Veteran is not provided any presumptive consideration in this regard and the claim is subject to direct service connection consideration only.

Therefore, the issue of  whether there is a nexus between the Veteran's currently diagnosed peripheral neuropathy and military service never materialized, as the evidence of record does not reveal any in-service event, injury, or disease upon which to base service connection.   See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for any neurological disorders during service.  The Veteran's exit examination in May 1970 indicated no neurological problems.  The Board finds that, in light of the fact that the Veteran, on several occasions, was seen by military medical treatment providers for a number of complaints, to include chondromalacia, a shoulder injury, and an adjustment disorder, it is reasonable to conclude that he would have sought treatment for this claimed condition as well.  See Bastien, 599 F.3d at 1306. Therefore, in the absence of such notations of treatment, it is presumed that the Veteran did not suffer from any event, injury, or disease related to peripheral neuropathy.

Additionally, following the Veteran's discharge from the service, the first medical evidence of any kind referring to his neuropathy was in 2008.  Additionally, although it is unclear whether this condition is exclusively attributed to the Veteran's prior non-service connected cerebrovascular accident, as treatment records appear to discuss these two issues in tandem, granting the widest possible latitude, it is noted that these treatment records do not make any attempt to discuss such condition in light of the Veteran's prior military service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed neuropathy is properly afforded such consideration, as organic diseases of the nervous system is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See also Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of diplopia in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has peripheral neuropathy that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. at 49.

Prostate Cancer

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for prostate cancer.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that, while he does not have a diagnosis of prostate cancer, the Veteran does have a current disability of benign prostatic hypertrophy.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 321.  There is no evidence that the Veteran complained of symptoms of this condition, or any other related prostate disorder, or was diagnosed during military service.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  As such, there is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection.  

Further, although a claim for service connection for prostate cancer would be subject to the herbicide presumption in accordance with 38 C.F.R. §§ 3.307 and 3.309, the Veteran's medical evidence of record does not reflect any diagnosis of prostate cancer.  Rather in a December 2008 VA outpatient treatment record, it was noted that, despite the Veteran's high PSA levels, he did not actually have a diagnosis of cancer.  As such, the presumptive provisions relating to herbicide exposure are not for application and will not be discussed any further within the context of the Veteran's prostate claim.  Rather, the Veteran's claim is to be adjudicated as a claim for direct service connection based upon the non-presumptive condition of benign prostatic hypertrophy.  In this regard, it is also noted that this claim shall not be given consideration of contentions of continuity of symptomology in accordance with the Court's decision in Walker, due to the fact that benign prostatic hypertrophy is not one of the listed chronic conditions in 38 C.F.R. § 3.309.

Therefore, the issue of  whether there is a nexus between the Veteran's currently diagnosed benign prostatic hypertrophy and military service never materialized, as the evidence of record does not reveal any in-service event, injury, or disease upon which to base service connection.   See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for any prostate  disorders during service.  Rather, the Veteran's exit examination in May 1970 indicated no genitourinary problems.  The Board finds that, in light of the fact that the Veteran, on several occasions, was seen by military medical treatment providers for a number of complaints, to include chondromalacia, a shoulder injury, and an adjustment disorder, it would be reasonable to presume that he would have sought treatment for this claimed condition as well.  Therefore, in the absence of such notations of treatment, it is presumed that the Veteran did not suffer from any event, injury, or disease related to the disability for which he has currently claimed.

Additionally, following the Veteran's discharge from the service, the first medical evidence of any kind referring to his prostate was in 2008.  These records make no mention of a relationship of the benign prostatic hypertrophy to military service.   The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a benign prostatic hypertrophy that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Diplopia

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for diplopia.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of diplopia.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 321.  There is no evidence that the Veteran complained of symptoms of this condition, or any other related prostate disorder, or was diagnosed during military service.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  As such, there is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection.  Therefore, the issue of  whether there is a nexus between the Veteran's currently diagnosed diplopia and military service never materialized, as the evidence of record does not reveal any in-service event, injury, or disease upon which to base service connection.   See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for any eye  disorders, to include diplopia, during service.  Rather, the Veteran's exit examination in May 1970 indicated no eye problems, with a finding of visual acuity of 20/20 vision in both eyes.  The Board finds that, in light of the fact that the Veteran, on several occasions, was seen by military medical treatment providers for a number of complaints, to include chondromalacia, a shoulder injury, and an adjustment disorder, it would be reasonable to presume that he would have sought treatment for this claimed condition as well.  Therefore, in the absence of such notations of treatment, it is presumed that the Veteran did not suffer from any event, injury, or disease related to the disability for which he has currently claimed.

Additionally, following the Veteran's discharge from the service, the first medical evidence of any kind referring to his diplopia was in January 2008.  These records make no mention of a relationship of the diplopia to military service.   The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed diplopia is properly afforded such consideration, as organic diseases of the nervous system is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of diplopia in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has diplopia  that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Cavernous Hemangioma

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a cavernous hemangioma.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of cavernous hemangioma.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 321.  There is no evidence that the Veteran complained of symptoms of this condition, or any other related tumor disorder, or was diagnosed during military service.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  As such, there is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection.  Therefore, the issue of  whether there is a nexus between the Veteran's currently diagnosed diplopia and military service never materialized, as the evidence of record does not reveal any in-service event, injury, or disease upon which to base service connection.   See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for any tumor conditions, to include a cavernous hemangioma, during service.  Rather, the Veteran's exit examination in May 1970 indicated no tumor conditions.  The Board finds that, in light of the fact that the Veteran, on several occasions, was seen by military medical treatment providers for a number of complaints, to include chondromalacia, a shoulder injury, and an adjustment disorder, it would be reasonable to presume that he would have sought treatment for this claimed condition as well.  Therefore, in the absence of such notations of treatment, it is presumed that the Veteran did not suffer from any event, injury, or disease related to the disability for which he has currently claimed.

Additionally, following the Veteran's discharge from the service, the first medical evidence of any kind referring to his cavernous hemangioma was in 2008.  Although, these records indicated that the Veteran's diagnosis may have been earlier, as private treatment records in 2007 and 2008 indicated that the Veteran had been previously diagnosed with a hemangioma, there is no indication that such occurred during service or within one year of service. The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed cavernous hemangioma is properly afforded such consideration, as tumor are one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See also Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of a cavernous hemangioma in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a cavernous hemangioma that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Liver Disability

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a liver disability.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record does not show that the Veteran has a current diagnosis of any liver disability, as the only medical evidence even discussing the liver within the context of hepatitis found that the Veteran was negative.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 321.  As there is no current disability, the issue of any in-service event, injury, or disease or a nexus never materializes.   See Shedden, 381 F.3d at 1166-67.  

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a liver disability that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

TDIU

As discussed above, the Veteran's currently appealed claims for service connection also have been denied.  Accordingly, the Veteran does not meet the criteria for entitlement to TDIU on either a schedular or extraschedular basis.  The regulations specify that a TDIU is warranted where a Veteran is unable to work due to his service-connected disabilities.  Further, consideration may not be given to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  As service connection is not in effect for any disability, any impairment in employability cannot be attributed to a service-connected disability.  Without at least one service-connected disability, all of the Veteran's impairment in employability must be attributed to nonservice-connected disabilities.  In summary, as service connection is not in effect for any disabilities, the claim for a TDIU must be denied.


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure, is denied.

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.

Entitlement to service connection for diplopia is denied.

Entitlement to service connection for a cavernous hemangioma is denied.

Entitlement to service connection for a liver disability is denied.

Entitlement to a TDIU is denied.


REMAND

The Veteran contends that he is unable to protect himself from the hazards of daily living without the assistance of another person.  In this regard, the Veteran has provided that he has disabilities, for which he is currently receiving basic pension benefits, and includes vision disabilities and musculoskeletal disabilities, as well as residuals of a stroke and congestive heart failure, that cause this inability.

Entitlement to a special monthly pension for aid and attendance benefits is predicated upon the evidence of record showing that the Veteran is so helpless as to need regular aid and attendance of another person.  A person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home on account of mental or physical incapacity, or (2) helpless or blind, or so nearly helpless or blind as to need the regular aid and attendance of another person. 38 U.S.C.A. § 1502(b).  Where an otherwise eligible Veteran is in need of regular aid and attendance, an increased rate of pension is payable. 3 8 U.S.C.A. § 1521(d). 

Pursuant to 38 C.F.R. § 3.351(c), a Veteran will be considered in need of regular aid and attendance if he (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a). 

Determination as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determination, consideration is given to such conditions as: inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself due to loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination, and it is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  Id. 

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions, which the claimant is unable to perform, should be considered in connection with his contention as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and assistance, not that there is a constant need.  Id.

The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

The Veteran was provided with a VA examination in September 2008.  At the examination, the examiner noted the Veteran's currently diagnosed disabilities, which included the aforementioned above.  Although the examiner noted that the Veteran does have difficulties due to these conditions, as he discussed the Veteran's diplopia and recent surgery for a hemangioma as affecting his ability to have gainful employment and drive himself, as well as the prevention of strenuous work due to his COPD and arthritis, he opined that the Veteran was able to protect himself from the hazards/dangers of daily environment.  In support, it was provided that the Veteran, although receiving transportation to the examination by a driver, was not attended by a nurse or caretaker.  Additionally, it was noted that the Veteran, although homeless, was able to find shelters and places to stay on his own.

It is noted that the Veteran, although provided a general examination, was not afforded an eye examination for his visual acuity or visual field, despite such the potential results of such having a direct bearing on the issue of whether the Veteran met the criteria for aid and attendance.  In this regard, it was noted that the Veteran had recently received surgery involving his eyes for the treatment of his hemangioma and that he was wearing protective sunglasses at the examination.  It is presumed that, due to the proximity of the VA examination in time to the surgery, it was not feasible to provide an eye examination under those circumstances.   As such, the VA examiner merely noted that the Veteran had a diagnosis of diplopia and had been provided a visual acuity test prior to his surgery, the results of which showed a vision of 20/40 and 20/30 (no designation of side provided).  There was no indication of visual field or the effect that the Veteran's diplopia had upon such.

Since the Veteran was provided the September 2008 VA examination, he has provided lay statements in May 2010 and December 2010 from caretakers who have indicated that they had taken the Veteran in to their homes and were providing assistance and support in activities of daily living.  In particular, it was noted that the Veteran suffers from frequent blackout and dizziness spells and that he has fallen and hurt himself on several occasions.  It is also indicated that he has to take numerous medications for his various disabilities and that he requires assistance with such.

In an October 2013 statement from the Veteran's representative, he asserted that the Veteran's condition had worsened to the point where he can no longer protect himself from the hazards of daily living without the assistance of another.  In particular, it was noted that the Veteran's congestive heart failure had worsened to the point that it should be considered totally disabling in and of itself.  It was noted that the Veteran's residuals of a stroke, arthritis, and COPD had worsened. The representative indicated that the Veteran would request to be considered for special monthly compensation at the housebound rate as an alternative to aid and attendance if it could not be granted.  In this regard, the Veteran currently does not have any disabilities that are rated 100 percent for the purposes of his basic pension.  

Special monthly pension is payable at the housebound rate if, in addition to having a single permanent disability rated 100 percent disabling under the Rating Schedule (not including ratings based upon unemployability under 38 C.F.R. § 4.17 ), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of disability or disabilities.  A Veteran will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

As such, it may be necessary to consider the worsening of the Veteran's non service-connection pension disabilities for the purpose of meeting special monthly compensation under the housebound rate as well.

The Veteran has reported worsening symptoms since the September 2008 VA examination, to include worsening congestive heart failure, residuals of a stroke, arthritis, and COPD, as well as a requirement for assistance to avoid the hazards of daily living.  Further, the last VA examination of record is over six years old.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that the Veteran should be provided a new VA examination in order to evaluate his non service-connection pension disabilities for the purposes of special monthly pension under both the housebound and aid and attendance rates.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Because visual impairment is an important consideration for special monthly compensation at the aid and attendance rate, an adequate eye examination also must be provided in conjunction with the VA examination for special monthly pension.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include depressive disorder, since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current severity of his non-service connected conditions that are considered for the purposes of pension. The claims file and a copy of this remand should be provided to the examiner for review. 

The examiner should address whether the Veteran's service connected disability/ies result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping herself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting her from hazards or dangers incident to her daily environment. 

The examiner also should state whether the Veteran is bedridden, substantially confined to his home, or confined to a nursing home due to mental or physical incapacity. Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted. 

A complete rationale must be provided for any opinion(s) expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

Additionally, as part of this examination, the Veteran also should be provided with an examination for his eyes. After conducting an examination of the Veteran's eyes, the examiner should completely describe all current symptomatology that is caused by, or worsened by, the Veteran's diplopia and post-surgery hemangioma, including any decrease in near or distant visual activity and any visual field loss.  

2.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


